Russell, J.
1. It is not error for the court to refuse to continue a certiorari case, in order that the justice of the peace may have further time in which to make answer to certain exceptions which have been filed, where it appears that the exceptions were filed at a previous term of the court, and an order directing the magistrate to reanswer was taken at that time, and that no copy of the exceptions and of the judge’s order had ever been served upon the magistrate.
2. The judge of the superior court did not err in refusing to sustain the certiorari on account of the alleged improper refusal of the magistrate to continue the case, as, under the testimony submitted on the motion for continuance, only a question of discretion was presented.
3. A witness testified as to the conduct of a dog, and referred to this dog as the defendant’s dog. The witness further said that he knew that it was the defendant’s dog because he had seen it at another person’s house, and that person had told him that it was the defendant’s dog. Held, that while, standing alone, this testimony would have been hearsay and inadmissible, still it became competent when it was supplemented by the testimony of the person at whose house the dog was seen, to the effect that the dog seen there, and which he had told the other witness was the defendant’s dog, was in fact the defendant’s dog. Cabaniss v. State, 8 Ga. App. 129 (16), (68 S. E. 849).
3. The evidence though conflicting, authorized the verdict.

Judgment affirmed.